DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 11/23/22, for application number 16/382,826 has been received and entered into record.  Claims 1-3, 9, 10, 14, 15, and 20 have been amended, and Claims 4, 13, and 19 were previously cancelled.  Therefore, Claims 1-3, 5-12, 14-18, and 20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 14 are objected to because of the following informalities:  
Claim 1, lines 12-14 recite, “determining a validity of the previously detected wake event based at least in part on the power status, the operational status and the user status” and should instead read, “determining a validity of the previously detected wake event based at least in part on the power status, the operational status, and the user status” (emphasis added) to clarify the determination is based at least in part on three statuses, rather than the power status and the combination of the operational and user status.  Appropriate correction is required.
Claims 9 and 14 repeat the same limitations as recited in Claim 1, and are objected to accordingly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tubbs et al., US PGPub 2018/0004275, in view of Kwak et al., US PGPub 2016/0116960, and further in view of Stemen et al., US PGPub 2010/0153765.
Regarding Claim 1, Tubbs discloses a method for determining the validity of a wake event detected in an Information Handling System (IHS) operating in a low-power state [using the system of Fig. 3], the method comprising:
detecting the wake event [detecting whether the user’s face is facing towards the camera, step 506, Fig. 5; par 36, ll. 1-5];
determining a power status of the IHS by determining whether the IHS is operating from an internal battery or whether the IHS is coupled to an external power source at the time of the wake event detection [different probability thresholds for face detection are used depending on whether the computing device is plugged in (i.e. the system makes the determination as to whether the system is plugged in or using battery power), par 66, ll. 1-3]; 
determining an operational status of the IHS at the time of the wake event detection [system entering low power face detection mode at step 502 (system would be aware of its entering the low power face detection mode, as it enters a hi power mode should certain criteria be met), Fig. 5]; 
determining a user status of the IHS at the time of the wake event detection [detecting whether the user's face is facing towards the camera to transition out of low power mode, step 506, Fig. 5; par 36, ll. 1-5]; 
subsequent to determining the wake event, determining a validity of the previously detected wake event based at least in part on the power status, the operational status and the user status [after an object is detected at step 504, transitioning to hi power, high accuracy face detection mode based on being in the low power face detection mode, and whether the user face is facing the camera, steps 502, 506]; and 
notifying an operating system of the IHS of a valid wake event [if user face is detected to be facing the camera, then system can enter hi power detection mode, step 506, 508].
However, Tubbs does not explicitly teach wherein the user status comprises a proximity of a user to the IHS; determining a physical orientation of the IHS at the time of the wake event detection; wherein, when the user is determined not to be in proximity to the IHS, the validity of the detected wake event is further determined based at least in part on the physical orientation of the IHS; wherein invalidity of the detected wake event is indicated when the IHS is determined as operating from the internal battery and validity of the detected wake event is indicated when the IHS is determined as coupled to an external power source; and suppressing an invalid wake event.
	In the analogous art of power management, Kwak teaches wherein the user status comprises a proximity of a user to the IHS [proximity detection module tracks the user by tracking the user’s mobile device or monitoring a camera and microphone attached to the computing system, Fig. 2A; par 12, ll. 5-7]; determining a physical orientation of the IHS at the time of the wake event detection [power state of the computing system is changed based on the movement, orientation, or sound level produced by the user (orientation of the user affects the relative orientation of the computer system); user conditions such as movement, orientation, or sound level are detected at step 321 and are wake events to make the display screen active at step 341, Fig. 3; par 12, ll. 5-9]; and wherein, when the user is determined not to be in proximity to the IHS, the validity of the detected wake event is further determined based at least in part on the physical orientation of the IHS [power state of the computing system is changed based on the movement, orientation, or sound level produced by the user (orientation of the user affects the relative orientation of the computer system); user may not be detected by secondary proximity detection devices, but movement, orientation, or sound are still considered (step 321); that is, if the user is not detected via proximity detection at step 325, then the orientation is considered, at step 321, Figs. 2A, 3; par 12, ll. 5-9].
It would have been obvious to one of ordinary skill in the art, having the teachings of Tubbs and Kwak before him before the effective filing date of the claimed invention, to incorporate the detection system as taught by Kwak into the method as disclosed by Tubbs, to reduce the overall amount of power consumed by a computing system [Kwak, par 2, ll. 1-3].
However, while Tubbs discloses detecting a wake event, the combination of Tubbs and Kwak does not explicitly teach wherein invalidity of the wake event is indicated when the IHS is determined as operating from the internal battery and validity of the wake event is indicated when the IHS is determined as coupled to an external power source; and suppressing an invalid wake event.
In the analogous art of power management, Stemen teaches wherein invalidity of the wake event is indicated when the IHS is determined as operating from the internal battery and validity of the wake event is indicated when the IHS is determined as coupled to an external power source [only wake up the laptop when a current power source of the laptop is an AC power source, par 32, ll. 4-9]; and suppressing an invalid wake event [only wake up the laptop when a current power source of the laptop is an AC power source, i.e. when the IHS is on battery power the wake up is not recognized, par 32, ll. 4-9].
	It would have been obvious to one of ordinary skill in the art, having the teachings of Tubbs, Kwak, and Stemen before him before the effective filing date of the claimed invention, to incorporate waking the laptop only when the power source is an AC power source, as taught by Stemen, into the method as disclosed by Tubbs and Kwak, to prevent waking up a laptop when it operates on a battery and may be located in a thermally constrained environment, which could result in overheating [Stemen, par 32, ll. 4-6; par 7].
Regarding Claim 2, Tubbs, Kwak, and Stemen disclose the method of Claim 1.  Tubbs further discloses wherein an embedded controller of the IHS determines whether the IHS is operating from the internal battery or is coupled to the external power source [different probability thresholds for face detection are used depending on whether the computing device is plugged in (i.e. the system makes the determination as to whether the system is plugged in or using battery power), par 66, ll. 1-3].  
Regarding Claim 7, Tubbs, Kwak, and Stemen disclose the method of Claim 1.  Tubbs further discloses wherein the user status indicates whether a user is detected in proximity to the IHS at the time of the wake event detection, and whether the user is facing a display of the HIS [detecting whether the user's face is facing towards the camera to transition out of low power mode (detecting a user's face involves detecting whether a user is in proximity to the IHS device), step 506, Fig. 5; par 36, ll. 1-5].
Regarding Claim 9, Tubbs discloses an Information Handling System (IHS) configured to determine the validity of a wake event detected while operating in a low-power state [Fig. 3], the IHS comprising: a plurality of hardware components configured to operate at a reduced power while the IHS [components of Fig. 3], wherein the plurality of hardware components comprises a main processor system of the IHS [CPU 312]; a sensor hub comprising a logic unit configured via firmware instructions to determine a user status of the IHS [face detection circuit 316]; and an embedded controller [CPU 312, power management circuit 318].  
The remainder of Claim 9 repeats the same limitations as recited in Claim 1, and is rejected accordingly.  
Regarding Claim 14, Tubbs discloses an Information Handling System (IHS) configured to determine the validity of a wake event while operating in a low-power state [Fig. 3], the IHS comprising: a plurality of hardware components configured to operate at reduced power while the IHS is in the low-power state [components of Fig. 3], wherein the plurality of hardware components comprises a main processor system of the IHS [CPU 312]; an embedded controller [CPU 312, power management circuit 318]; and notifying a sensor hub of the wake event [face detection circuit, in the low power face detection mode, can, using cameras, determine whether user is facing the camera, Fig. 4; Fig. 5, step 506].
The remainder of Claim 14 repeats the same limitations as recited in Claim 1, and is rejected accordingly.  
Regarding Claim 20, Tubbs, Kwak, and Stemen disclose the IHS of Claim 14.  Claim 20 repeats the same limitations as recited in Claim 7, and is rejected accordingly.
Claims 3, 5, 10, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tubbs, Kwak, and Stemen, and further in view of Zhao et al., US Pat. No. 9,710,048.
Regarding Claim 3, Tubbs, Kwak, and Stemen disclose the method of Claim 1.  However, Tubbs, Kwak, and Stemen do not explicitly teach determining movement of the IHS at the time of the wake event detection, wherein the validity of the wake event is further determined based at least in part on whether the movement prevents use of the IHS.
In the analogous art of power management, Zhao teaches determining movement of the IHS at the time of the wake event detection, wherein the validity of the wake event is further determined based at least in part on whether the movement prevents use of the IHS [motion sensor detects whether the motion is an error condition and to ignore falsely detected double tap on device; error or non-user input conditions include bumping from road surface while in a moving vehicle and bumping from another object while being transported or carried, col. 6, ll. 24-27; 31-35].
It would have been obvious to one of ordinary skill in the art, having the teachings of Tubbs, Kwak, Stemen, and Zhao before him before the effective filing date of the claimed invention, to incorporate the movement detection as taught by Zhao into the method as disclosed by Tubbs, Kwak, and Stemen, to prevent false wake conditions and unnecessarily waking an electronic device due to errant movement [Zhao, col. 1, ll. 32-40].
Regarding Claim 5, Tubbs, Kwak, Stemen, and Zhao disclose the method of Claim 3.  Zhao further teaches wherein the wake event is determined to be invalid due to use of the IHS being prevented if the movement of the IHS includes jarring movements [motion sensor detects whether the motion is an error condition and to ignore falsely detected double tap on device; error or non-user input conditions include bumping from road surface while in a moving vehicle and bumping from another object while being transported or carried, col. 6, ll. 24-27; 31-35].
Regarding Claims 10 and 12, Tubbs, Kwak, and Stemen disclose the IHS of Claim 9.  Claims 10 and 12 repeat the same limitations as recited in Claims 3 and 5, respectively, and are rejected accordingly.
Regarding Claims 17 and 18, Tubbs, Kwak, and Stemen disclose the IHS of Claim 14.  Claims 17 and 18 repeat the same limitations as recited in Claims 3 and 5 respectively, and are rejected accordingly.
Claims 6, 8, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tubbs, Kwak, and Stemen, and further in view of Chng et al., US PGPub 2016/0147266.
Regarding Claim 6, Tubbs, Kwak, and Stemen disclose the method of Claim 1.  However, Tubbs, Kwak, and Stemen do not explicitly teach wherein the IHS is a laptop and wherein the operational status indicates whether the laptop is in a closed configuration, as determined based on a lid position sensor of the IHS.
In the analogous art of computer power management, Chng teaches wherein the IHS is a laptop and wherein the operational status indicates whether the laptop is in a closed configuration, as determined based on a lid position sensor of the IHS [calculating a value of a lid angle and identifying an operating mode for the computing device based on the calculated value of the lid angle, par 4, ll. 6-10].
It would have been obvious to one of ordinary skill in the art, having the teachings of Tubbs, Kwak, Stemen, and Chng before him before the effective filing date of the claimed invention, to incorporate the laptop configuration as taught by Chng into the method as disclosed by Tubbs, Kwak, and Stemen, to allow for user interface customization and user experience improvement based on the determined configuration of the computing device [Chng, par 3, ll. 15-18].
Regarding Claim 8, Tubbs, Kwak, and Stemen disclose the method of Claim 1.  While Tubbs discloses wake event detection [detecting whether the user's face is facing towards the camera, step 506, Fig. 5; par 36, ll. 1-5],  Tubbs, Kwak, and Stemen do not explicitly teach determining a physical configuration mode of the IHS at the time of the user input; wherein the IHS is a convertible laptop, and wherein the physical configuration mode indicates a posture of the convertible laptop based in part on a hinge angle of the convertible laptop, and further based on an orientation of the hinge of the convertible laptop.
In the analogous art of power management, Chng teaches determining a physical configuration mode of the IHS at the time of the user input [determining the user is opening or closing the computing device based on the lid hinge rotation, par 43, 45]; wherein the IHS is a convertible laptop, and wherein the physical configuration mode indicates a posture of the convertible laptop based in part on a hinge angle of the convertible laptop, and further based on an orientation of the hinge of the convertible laptop [calculating a value of a lid angle and identifying an operating mode for the computing device based on the calculated value of the lid angle, par 4, ll. 6-10].
It would have been obvious to one of ordinary skill in the art, having the teachings of Tubbs, Kwak, Stemen, and Chng before him before the effective filing date of the claimed invention, to incorporate the laptop configuration as taught by Chng into the method as disclosed by Tubbs, Kwak, and Stemen, to allow for user interface customization and user experience improvement based on the determined configuration of the computing device [Chng, par 3, ll. 15-18].
Regarding Claim 11, Tubbs, Kwak, and Stemen disclose the IHS of Claim 9.  Claim 11 repeats the same limitations as recited in Claim 6, and is rejected accordingly.
Regarding Claim 15, Tubbs, Kwak, and Stemen disclose the IHS of Claim 14.  However, Tubbs, Kwak, and Stemen do not explicitly teach wherein the IHS is a laptop and wherein the operational status is determined based on whether a hinge angle of the laptop indicates that a lid panel of the laptop is not sufficiently open for a display panel of the laptop to be viewable.
In the analogous art of computer power management, Chng teaches wherein the IHS is a laptop and wherein the operational status is determined based on whether a hinge angle of the laptop indicates that a lid panel of the laptop is not sufficiently open for a display panel of the laptop to be viewable [calculating a value of a lid angle and identifying an operating mode for the computing device based on the calculated value of the lid angle; lid can be detected to be closed (i.e. display panel is not viewable), par 4, ll. 6-10; par 3, ll. 9-11].
It would have been obvious to one of ordinary skill in the art, having the teachings of Tubbs, Kwak, Stemen, and Chng before him before the effective filing date of the claimed invention, to incorporate the laptop configuration as taught by Chng into the method as disclosed by Tubbs, Kwak, and Stemen, to allow for user interface customization and user experience improvement based on the determined configuration of the computing device [Chng, par 3, ll. 15-18].
Regarding Claim 16, Tubbs, Kwak, and Stemen disclose the IHS of Claim 14.  Claim 16 repeats the same limitations as recited in Claim 6, and is rejected accordingly.

Response to Arguments
Applicant's arguments filed 11/23/22 have been fully considered but they are not persuasive.
Applicant argues Tubbs in view of Kwak and Stemen does not disclose “subsequent to detecting the wake event, determining a validity of the previously detected wake event based at least in part on the power status, the operational status and the user status.”  Examiner respectfully disagrees.
As illustrated in the rejection above, Tubbs discloses detection of a wake event when an object is detected at step 504 of Fig. 5, and subsequent to the object detection, the validity of the event is determined (i.e. determining the validity of the wake event previously detected at step 504) based in part on the power status (system is in low power face detection mode at step 502 initially), the operational status (system is in low power face detection mode), and the user status (determining if the user if facing the device through fact attention detection at step 506).  Thus, Tubbs does disclose the newly amended limitation as presented.    
Applicant also argues Kwak does not disclose “wherein, when the user is determined not to be in proximity to the IHS, the validity of the detected wake event is further determined based at least in part on the physical orientation of the IHS.”  Examiner respectfully disagrees.
As shown in the rejection above, and previously presented, Kwak performs a proximity detection to detect the presence of a user at step 325 of Fig. 3.  Step 325 allows for a “no” or “yes” result, and as such, a “no” result is the consequence of a user not being detected to be in proximity of the device.  That is, a user is determined to not be in proximity of the IHS, as required by the claim.  
Additionally, Kwak discloses a “detected wake event,” as Fig. 3 is a flow diagram illustrating waking of a display screen “display screen active” at step 341, based upon detections of various conditions of a user.  That is, certain user conditions, i.e. events, will act as triggers to result in the display screen being made active, i.e. waking the display screen.  
Further, Kwak does disclose the validity of the wake event based at least in part on the physical orientation of the IHS, as illustrated in the rejection above.  When the user is not detected via proximity detection at step 325, the process proceeds back to step 321, which orientation of the user, and thus relative orientation of the device, is considered, as noted in par 12, ll. 5-9.    
As no additional arguments were provided as to the remaining limitations or claims, the rejection is maintained.

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186